Citation Nr: 1548375	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-44 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent from September 1, 2008 for residuals of degenerative disk disease (DJD) of the lumbar spine, status post laminectomy, L4-5 with archus facet replacement L4 5 (lumbar spine disability).

3.  Service connection for right elbow lateral epicondylitis (right elbow disorder).

4.  Service connection for ischemic heart disease, claimed as a heart disorder due to Agent Orange exposure (heart disorder). 

5.  Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to
August 1971, and from November 1976 to December 1992.

This matter comes to the Board of Veterans' Appeals Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD, initially assigning a 10 percent rating.  An October 2012 rating decision assigned a 30 percent rating for PTSD.  Although a higher rating has been assigned for PTSD as reflected in the October 2012 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in St. Petersburg, Florida, in June 2011.  A transcript of the hearing has been associated with the electronic claims file on VBMS.

In August 2011, the Board remanded the issues of entitlement to higher initial ratings for the lumbar spine and PTSD disabilities to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining treatment (medical) records, Social Security Administration (SSA) disability record, scheduling the Veteran for VA examinations with respect to the issues on appeal, and issuing a statement of the case with respect to the issue of entitlement to a higher initial rating for PTSD.  The above-referenced development has been accomplished; therefore, the Board finds that the AOJ substantially complied with the August 2011 Board remand directives with respect to the PTSD disability rating issue.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Further discussion of the AOJ's compliance with respect to the providing an examination of the service-connected lumbar spine disability is included in the Remand section below.

The issues of entitlement to a higher initial rating for the lumbar spine disability, service connection for a right elbow disorder and a heart disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire initial rating period from June 10, 2008, PTSD has manifested social and occupational impairment with reduced reliability and productivity.

2. For the entire initial rating period from June 10, 2008, PTSD has not manifested social and occupational impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for PTSD have been met for the entire initial rating period from June 10, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the appeal for a higher initial rating for PTSD, because the appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, SSA disability records, relevant VA examination reports, the June 2011 Board hearing transcripts, and the Veteran's written statements.  

The Veteran most recently underwent a VA PTSD examination in July 2012.  The July 2012 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, provided clinical observations, and reported on the relevant rating criteria.  For these reasons, the Board finds that the July 2012 VA examination report is adequate to decide the issue of a higher initial disability rating for the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  
The Board has considered whether staged rating is warranted with respect to the issue of entitlement to a higher initial rating for the service-connected PTSD, and finds that the severity of the PTSD disability has not changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Disability Rating Analysis for PTSD

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 30 percent rating is assigned for PTSD manifesting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) (5th ed.) (2013) (DSM-V); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

The Veteran contends that a disability rating in excess of 30 percent is warranted for the service-connected PTSD due to symptoms including depressed mood, anxiety, frustration and anger, road rage, self-isolation, nightmares, and chronic sleep problems.  See June 2011 Board hearing transcript; November 2012 VA Form 9.  The record reflects that the Veteran has psychiatric diagnoses other than PTSD.  Because the July 2012 VA examiner indicated an inability to distinguish between which psychiatric symptoms are attributable to PTSD versus other diagnoses, the Board will consider all psychiatric symptoms and social and occupational impairment when rating the service-connected PTSD, and will attribute those symptoms and impairment to PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (stating that the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

After a review of all the evidence, lay and medical, the Board finds that the service-connected PTSD has produced occupational and social impairment with reduced reliability and productivity due to symptoms that more nearly approximate a 50 percent rating under DC 9411 for the entire initial rating period from June 10, 2008.  38 C.F.R. § 4.130.  

An April 2008 Lakeview Center record shows that the Veteran was admitted to the hospital after a suicide attempt.  The Veteran denied other history of suicidal or homicidal ideation and appeared to be a low risk of self-harm at discharge.  A July 2008 VA treatment record shows that the Veteran reported feelings of depression and a very good relationship with his daughter.  An August 2008 VA treatment record shows that the Veteran had sleep difficulties, irritability, hypervigilance, and was isolating from others.  Other VA and private treatment records during the appeal period show reports and clinical findings of depressed mood and difficulty establishing and maintaining relationships.  GAF scores measured by VA and private clinicians during the appeal period ranged from 55 to 70, which is indicative of mild to moderate symptoms or mild to moderate difficulty in social, occupational, or school functioning.   

The Veteran underwent a VA examination in December 2008 where he reported recurrent depressive episodes with the most recent one occurring in April 2008 that resulted in a suicide attempt, as well as feelings of low motivation, hopelessness, and anhedonia.  Upon examination in December 2008, the VA examiner assessed PTSD signs and symptoms that are transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The December 2008 VA examiner assigned a GAF score of 63.   

The Veteran underwent another VA examination in July 2012 where he reported that he isolated himself from others, including his sister who lived down the street, and that he was annoyed when friends visited, but that he had a very good relationship with his daughter.  The Veteran also stated that he had depressed mood and road rage.  Upon examination in December 2012, the VA examiner assessed occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation due to symptoms such as depressed mood, anxiety, and chronic sleep impairment.  The July 2012 VA examiner assigned a GAF score of 55. 

The Board finds that for the entire rating period the service-connected PTSD manifested disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships resulting in a psychiatric disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disability more nearly approximates the criteria provided by the 50 percent rating under DC 9411 for the initial rating period from June 10, 2008. 

The Board has reviewed all the evidence of record, lay and medical, and finds that, for the entire initial rating period June 10, 2008, the evidence has not met or more nearly approximated the criteria for a higher 70 percent disability rating for PTSD.  The record does not indicate social and occupational impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and mood, due to symptoms of such a severity as described for a 70 percent rating for the service-connected PTSD.

At the June 2011 Board hearing, the Veteran and the representative both indicated that a 50 percent disability rating would satisfy the appeal as to the issue of a higher initial rating for PTSD.  See Board Hearing transcript at 31-32.  In a May 2012 statement, the Veteran indicated that a 30 percent disability rating for PTSD would be a fair rating.  The November 2012 VA Form 9 shows that the Veteran's representative asserted that the July 2012 VA examination report showed symptoms of depressed mood, anxiety, chronic sleep impairment, and road rage, which warrant a minimum 50 percent rating.  

With respect to occupational impairment, the December 2008 VA examiner noted that the Veteran is unemployed due to back problems.  SSA records reflect that the Veteran reported that he was unemployed due to the lumbar spine disability.  See e.g., September 2009 SSA records.  Therefore, the weight of the evidence demonstrates that the Veteran's PTSD symptoms are not severe enough to cause deficiencies in occupational areas such as work and school.  Throughout the rating period on appeal, clinical findings show normal thought process, perceptions, cognition, judgment, and insight.  See e.g., December 2008 and July 2012 VA examination reports; August 2008, July 2009, July 2011, and April 2012 VA treatment records.  The Veteran has not alleged that he had impairment in thought process, perceptions, cognition, judgment, or insight.  Accordingly, for the entire initial rating period from June 10, 2008, the weight of the lay and medical evidence demonstrates that the Veteran's psychiatric symptoms did not result in occupational impairment with deficiencies in most areas such as school, work, judgment, or thinking as contemplated by the 70 percent rating under DC 9411.  38 C.F.R. 
§ 4.130.

As to social impairment, the Veteran has reported, and the record reflects, that the Veteran tended to isolate himself due to PTSD symptoms and that PTSD has resulted in difficulty establishing and maintaining effective relationships.  The Veteran has reported on numerous occasions that he had a good relationship with his daughter.  See e.g., July 2008 VA treatment record; July 2012 VA examination.   Accordingly, the weight of the lay and medical evidence of record demonstrates that, for the entire rating period from June 10, 2008, PTSD symptoms did not more nearly approximate an inability to establish and maintain effective relationships as contemplated by the 70 percent rating under DC 9411.  38 C.F.R. § 4.130.

While the Veteran has reported road rage, and the December 2008 VA examiner noted that the Veteran had reported outbursts of anger, the Board finds that these symptoms do not rise to the level of impaired impulse control such as unprovoked irritability with periods of violence.  Road rage is usually provoked and the evidence does not suggest any periods of violence during episodes of road rage.  Moreover, while the December 2008 VA examiner noted outbursts of anger, the VA examiner indicated that the Veteran had good impulse control and no episodes of violence.  See also July 2012 VA examination report.  As to the symptom of depression, the Veteran reported at the June 2011 Board hearing that depression episodes lasted one to two weeks and occurred about twice per month.  This is inconsistent with occupational and social impairment resulting from near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  See id. 

While the record reflects that the Veteran had a suicide attempt in April 2008, the record otherwise shows that the Veteran has consistently denied suicidal and homicidal ideation throughout the initial rating period on appeal from June 10, 2008.  See e.g., December 2008 and July 2012 VA examination reports; August 2008, July 2009, July 2011, and April 2012 VA treatment records.  Accordingly, Board finds that the April 2008 suicide attempt, which occurred prior to the rating period on appeal, cannot form the basis for a higher rating under DC 9411 especially in light of the Veteran's consistent denial of suicidal ideation throughout the initial rating period on appeal.  

Finally, for the entire initial rating period from June 10, 2008, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by the GAF scores, which were assessed at 50 to 70, ranges from mild to moderate symptoms for most of the GAF scores.  Accordingly, the Board finds that the GAF scores more nearly approximate a psychiatric disability picture of mild to moderate symptoms, which is consistent with the Veteran's reported symptoms as well as the VA examiners' findings of mild to moderate symptoms that more nearly approximate a level of social and functional impairment congruent with a 50 percent rating for PTSD. 

Accordingly, the Board finds that, for the entire initial rating period from June 10, 2008, PTSD symptoms and social and occupational impairment do not more nearly approximate the severity indicated for a 70 percent rating under DC 9411.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.130.




Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for PTSD for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under 
DC 9411 specifically provide for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of chronic sleep impairment, to include as a result of nightmares, anxiety, hypervigilance, irritability, outbursts of anger, social isolation, depression and disturbance to mood and motivation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms and social and occupational impairment are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  38 C.F.R. § 4.130; Mauerhan, 16 Vet. App. at 443.  

The schedular rating criteria specifically include ratings based on social and occupational impairment with deficiencies in most areas, as well as total occupational and social impairment due to symptoms of PTSD.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21 (2015).  Additionally, the Board has considered the probative GAF scores of record, which are incorporated through the DSM-V as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD.  Therefore, the Board finds that the record does not reflect that the Veteran's PTSD is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for PTSD, a lumbar spine disability, tinnitus, and bilateral hearing loss. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the service-connected PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 50 percent for PTSD, but no higher, for the entire initial rating period from June 10, 2008, is granted.


REMAND

Lumbar Spine Initial Disability Rating

The Veteran contends that the service-connected lumbar spine disability warrants a higher rating because of increased low back pain, as well as neurological symptoms such as numbness in the legs and tingling in the feet.  See e.g., July 2011 Board hearing transcript. 

In August 2011, the Board remanded the lumbar spine initial rating issue for a VA examination to help determine the severity of the lumbar spine disability, including any associated neurological impairment.  Upon remand, the Veteran underwent a VA spine examination in July 2012.  While the July 2012 VA examiner indicated some neurological findings, the VA examiner did not provide a clear picture as to whether the Veteran has any objective neurological impairment resulting from the service-connected lumbar spine disability.  

Moreover, the record reflects that a peripheral nerves examination was cancelled, but there is no indication why such examination was cancelled given the Veteran's complaints of lower extremity numbness and tingling; therefore, the Board finds that a new VA examination is required to help ascertain the current extent of the service-connected lumbar spine disability, including specific findings and opinion as to whether there is any neurological impairment associated with the service-connected lumbar spine disability.

Service Connection for a Right Elbow Disorder and a Heart Disorder, 
Entitlement to a TDIU

A remand is required in this case to ensure that the Veteran is provided with a Travel Board hearing before a VLJ, as requested by the Veteran in November 2012.  On the November 2012 VA Form 9, the Veteran indicated he wished to testify before a VLJ seated at the RO (a Travel Board hearing) with respect to the issues of service connection for a right elbow disorder and a heart disorder, as well as entitlement to a TDIU.  Because the Veteran has not yet been afforded the opportunity to appear for a Board hearing and has expressed a desire to present testimony before the Board in connection with the above-referenced issues, a remand to satisfy the hearing request is required.  As Travel Board hearings are scheduled by the RO, the issues of service connection for a right elbow disorder and a heart disorder, as well as entitlement to a TDIU should be returned to the RO to arrange for such a hearing unless the Veteran affirmatively indicates otherwise.  
38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 3.103, 19.75, 19.76, 20.700, 20.703, 20.704 (2015).

Accordingly, the issues of entitlement to a higher initial rating for the lumbar spine disability, service connection for a right elbow disorder and a heart disorder, and entitlement to a TDIU are REMANDED for the following actions:

1. Schedule the appropriate VA examination to help ascertain the current extent of the service-connected lumbar spine disability, to include any related objective neurological impairment.  The relevant documents in the claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  The VA examiner should provide an opinion as to the etiology of the Veteran's complaints of lower extremity numbness and tingling.

2. Schedule a videoconference Board hearing before a Veterans Law Judge in connection with the issues of service connection for a right elbow disorder and a heart disorder, as well as entitlement to a TDIU.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


